Citation Nr: 1613967	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-15 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a lung disability (manifested by spots on the lung and not including asthma), to include as due to exposure to herbicides.

2.  Entitlement to service connection for residuals of a left nephrectomy, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1966 to November 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from April 2006 and January 2007 rating decisions of the Chicago, Illinois RO.  In September 2011, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the claims file.  In April 2012, the Board remanded the matters for additional development.

[The Board's April 2012 remand also addressed the matter of the rating for PTSD.  A February 2013 rating decision granted a 100 percent rating for PTSD with a history of major depressive disorder and panic disorder, effective January 29, 2013, the date of the VA examination showing increased severity; the Veteran was advised that this constituted a total grant of the benefit sought.  The Veteran has not expressed disagreement with the RO's determination, and the matter is no longer on appeal.]

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review of the record, the Board finds that the matters on appeal must be remanded again for further development.  The Veteran contends that he has a current lung disability related to his service.  It has been established that he is entitled to consideration of his claims under the presumptive provisions in 38 U.S.C.A. § 1116.  In April 2012, the Board remanded the case for an examination and a medical opinion regarding the nature and likely etiology of any current lung disability, and in particular whether or not such disability is due to exposure to herbicides.  The examiner was to identify (by diagnosis) any current lung disability manifested by spots on the lungs (not including asthma) found, and opine regarding the likely etiology of each such lung disability entity diagnosed.

On January 2013 VA examination, the examiner stated that the Veteran has never received a diagnosis of a respiratory disability.  The examiner cited the February 2012 CT chest scan results which were unchanged from the December 2010 findings.  The examiner noted that a diagnosis was requested for any current lung disability manifested by spots on the lungs and not including asthma and stated that the Veteran has spots on his lungs currently without a diagnosis, explaining that the spots were not big enough to biopsy.  The Board finds that this opinion is inadequate for rating purposes (under governing caselaw), and that a remand for corrective action is necessary.  

The Veteran also contends that his renal cell carcinoma, for which he underwent a radical nephrectomy of the left kidney and adrenal gland in August 2000, is due to exposure to herbicides in service.  In April 2012, the Board remanded the matter to afford the Veteran a VA examination and medical opinion; the examiner was specifically to review the opinion letters submitted by the treating surgeon Dr. Grimaldi in support of this claim and explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises as appropriate.

On January 2013 VA examination, the diagnosis was renal cell carcinoma status post left nephrectomy in August 2000, secondary to cancerous tumor of unknown etiology.  The examiner opined that currently there is no evidence that the condition is related to Agent Orange and noted that it is not a presumptive condition.  The Board finds the opinion (without rationale, but merely citing that the disability is one not listed in 38 C.F.R. § 3.309(e)) inadequate for rating purposes (under governing caselaw), and that a remand for corrective action is necessary.  

Finally, updated records of VA treatment the Veteran has received for the disabilities at issue may contain pertinent information (and VA treatment records are constructively of record) and must be secured.  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of all outstanding (any not already associated with the record) clinical records of VA evaluations or treatment the Veteran has received for the disabilities at issue.  

2.  The AOJ should then arrange for the Veteran to be examined by a pulmonologist to determine the nature and likely etiology of any current lung disability, and in particular whether or not such disability is due to herbicide exposure.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

a)  Please identify (by diagnosis) any current lung disability manifested by spots on the lungs.

b)  Please identify the likely etiology for each such lung disability entity diagnosed?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to exposure to herbicides therein?  If not, please identify the likely etiology for the spots on the Veteran's lungs noted on diagnostic studies

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as appropriate.

3.  The AOJ should also arrange for the Veteran to be examined by a nephrologist or oncologist to determine the nature and likely etiology of the renal cell carcinoma, for which he underwent a radical nephrectomy in August 2000, and in particular whether or not such disability is due to exposure to herbicides.  [The examiner should note that even if a disease is not listed as one associated with exposure to herbicides, the Veteran may still establish service connection by affirmative competent (medical) evidence  of a nexus to such exposure.]  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination, particularly the September 2005 and January 2009 opinion letters submitted by the treating surgeon Dr. Grimaldi in support of this claim.  Based on examination of the Veteran and review of his claims file, the examiner should provide an opinion responding to the following:

What is the most likely etiology for the Veteran's post radical nephrectomy renal carcinoma?  Specifically, is it at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's active duty service, including as due to exposure to herbicides therein?

The examiner must explain the rationale for all opinions, citing to supporting factual data or medical texts/treatises, as deemed appropriate.   The rationale must include comment on (expression, with rationale, of agreement or disagreement with) the opinions by Dr. Grimaldi. 

4.  The AOJ should then review the expanded record and readjudicate these claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

